Citation Nr: 1708333	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, to include as due to in-service exposure to herbicide agents and/or asbestos.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to in-service exposure to herbicide agents and/or asbestos.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, to include service in the Republic of Vietnam from April 1968 to December 1969.  He received, among other decorations, a Bronze Star Medal and the Vietnam Service Medal for his honorable service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a February 2011 statement, the Veteran indicated that his claim had included entitlement to service connection for hypertension, caused by asbestos exposure.  The Board notes that in an October 2008 decision, the Board denied service connection for hypertension and that decision is now final.  Accordingly, the Board finds the Veteran's February 2011 statement is a request to reopen the claim for service connection for hypertension, which has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In a July 2013 decision, the Board denied the Veteran's claims for service connection for residuals of colorectal cancer and service connection for GERD, and the Veteran appealed those denials to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the issues back to the Board pursuant to a September 2014 Court Order based on a September 2014 Joint Motion For Partial Remand.





FINDINGS OF FACT

1.  Given the Veteran's military occupational specialty (MOS) during active duty service, exposure to asbestos is presumed.

2.  The evidence is at least in equipoise as to whether the Veteran's colorectal cancer was caused by exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for residuals of colorectal cancer have been met.  38 U.S.C.A. § 1110; 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record demonstrates that in 2000 the Veteran underwent a subtotal colectomy for cancer of the colon.  While currently in remission, the Veteran continues to experience residual disability stemming from his colorectal cancer, which he claims was due to exposure to herbicide agents while serving in Vietnam.  In the alternative, the Veteran contends that his residuals of his colorectal cancer are the result of exposure to asbestos while performing duties as an automotive repairman during his active duty service.

Following a thorough review of all the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that service connection for residuals of colorectal cancer is warranted.

The Veteran's claim has a long and complicated procedural history, which has been outlined in several previous Board remands and decisions, dating back to November 2004 when he first filed a claim for "stomach problems."  Given that the Board is taking action favorable to the Veteran by granting service connection for residuals of colorectal cancer, representing a full grant of benefits, the procedural history will not be discussed herein.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, VA has issued guidelines for the development of asbestos-related compensation claims.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3.  In short, with respect to claims involving asbestos exposure, VA must determine whether a veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  Id.  The United States Court of Appeals for Veterans' Claims (the Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).

The Board finds that the Veteran was likely exposed to asbestos during his active duty service.  His DD-214 and service personnel records demonstrate that he served as an automotive repairman.  Although his personnel records do not specifically confirm asbestos exposure, the VA Manual notes that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2(a).  The Veteran has indicated that these were included as part of his duties as an automotive repairman.  The Board will therefore resolve all doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service based on his MOS.  Prior to active duty service, there is no evidence that the Veteran was exposed to asbestos.  Following active duty service, the Veteran's occupation was a correctional officer and there is no indication he was exposed to asbestos following active duty service, in his employment, or otherwise.

Next, the Board turns to whether there is a relationship between asbestos exposure and the Veteran's claimed disability of residuals of colorectal cancer.  VA guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of a disease.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2(f).  The nature of exposure may have been direct or indirect, and extent and duration of exposure is not a factor.  Id.  VA guidelines also identify the nature of some asbestos related diseases.  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2(b).  The most common disease associated with inhalation of asbestos fibers is interstitial pulmonary fibrosis (commonly known as asbestosis).  Id.  Asbestos fibers may also produce tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (excluding the prostate).  Id.  The Board notes that although VA has identified these disabilities as ones which may be caused by exposure to asbestos, there is no presumption that any disability is associated with asbestos.  Rather, a medical nexus opinion is still needed.

Given that the VA Adjudication Procedure Manual identifies cancers of the gastrointestinal tract as potentially due to exposure to asbestos fibers, VA attempted to obtain several medical opinions regarding the etiology of the Veteran's colorectal cancer to determine whether it was due to his active duty service, to include as due to exposure to herbicide agents or asbestos.  All VA medical professionals who rendered these opinions found, for one reason or another, that it was less likely as not that the Veteran's colorectal cancer was due to his exposure to asbestos during service.  Unfortunately, most of these opinions are either inherently inadequate, as determined by the Court or the Board, or do not comply with previous Board remand directives.  None of the inadequate opinions may be used in determining whether service connection is warranted and the Board will not discuss them in the instant decision.

In support of his claim, the Veteran submitted an April 2012 medical opinion from his primary care provider, C. R., D.O.  Dr. C. R. determined that it was likely the Veteran was subjected to oral and inhalation asbestos exposure as a military mechanic working with various automobile friction parts.  Dr. C. R. cited studies which demonstrated a suggestive connection between asbestos exposure and colon cancer and noted that the Veteran did not have a family history of colon cancer or was ever employed in a position where he would have been exposed to asbestos other than the military.  Dr. C. R. determined that based on the foregoing, along with supporting medical literature, first hand knowledge of the Veteran's history as his treating physician, and thirteen years experience as an internist, that it was at least as likely as not that the Veteran's colorectal cancer was a result of exposure to asbestos.  In a December 2014 supplemental opinion, Dr. C. R. noted that in providing the April 2012 opinion he considered all other risk factors for colon cancer, as any competent physician would, although did not discuss what risk factors for colon cancer were.

In a May 2015 opinion, a VA medical professional, D. T., M.D., reviewed the Veteran's claims file and opined that the Veteran's colorectal cancer was not due to his exposure to and ingestion of asbestos, noting that "literature clearly points to the fact that there is no significant link to asbestos exposure and colon cancer."  However, the Dr. D. T. failed to cite any medical literature or provide any additional rationale in support of that assertion, and therefore, that opinion, standing alone, is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary medical opinions").

In September 2015, the Board remanded the Veteran's claim to request additional opinions from Dr. D. T.  In an October 2015 opinion, Dr. D. T. determined it was less likely than not that the Veteran's asbestos exposure "which was detailed as minimal and has no radiologic evidence of lung changes" is related to colon cancer, reasoning that current literature review of over 100 studies remained inconclusive for linking asbestos to colon cancer.  Dr. D. T. was also asked to opine as to whether a specific study regarding occupational cancer risks, which was submitted by the Veteran in support of his claim, lent support to the Veteran's theory that his colorectal cancer resulted from in-service asbestos exposure.  Dr. D. T. found that it did not because the study did not support the Veteran's claim because it did not create a definitive nexus.  Dr. D. T. reasoned that the study concluded there was "not significant evidence to link asbestos with colon cancer," yet simultaneously revealed "[e]xcess colon cancer risks . . . in a number of occupations and industries, particularly those . . . involving exposure to asbestos . . ."  Dr. D. T. was next asked to provide an opinion regarding whether he concurred with the findings in Dr. C. R.'s April 2012 private opinion.  The response to this request was that "Dr. Rogers['s] findings, opinion and rationale are accurate and I concur with them.  The literature strongly supports these conclusions and there is no evidence that is not in agreement."  As pointed out in the Board's August 2016 remand, Dr. D. T. responded to the September 2012 VA examiner's negative etiology opinion rather than Dr. C. R.'s April 2012 positive etiology opinion.  Accordingly, the case was remanded by the Board in August 2016 to obtain another supplemental opinion.

In August 2016, the Board remanded the Veteran's claim to obtain another medical opinion to determine whether a medical professional concurred or disagreed with the findings, opinions, and rationale expressed in Dr. C. R.'s April 2012 opinion.  In an October 2016 opinion from a medical professional other than Dr. D. T., the clinician discussed limitations in studies cited by Dr. C. R. in the April 2012 opinion, noting small sample size and failure to account for additional risk factors such as a sedentary lifestyle, diet, alcohol and tobacco use, environmental factors, and obesity.  The clinician went on to cite other articles which "suggest" a causal relationship, to include a more recent article that concluded asbestos exposure appeared to "possibly" increase colon cancer minimally and that not all studies have demonstrated a positive association.  The clinician reasoned that the Veteran had other documented risk factors for colon cancer and that a causal relationship between asbestos exposure and colorectal cancer was at best "suggestive," which failed to satisfy the "at least as likely as not" threshold for service connection.

The Board has considered these conflicting medical opinions and finds the evidence to at least be in equipoise.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the credibility and weight to be attached to medical opinions is within the province of the adjudicators).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125 (West 2014); White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2(2016).

Essentially, the core of the conflict in the differing medical opinions of record comes down to how the VA and private medical professionals have interpreted the medical literature regarding asbestos exposure and colon cancer.  Significantly, the Board notes that medical literature of record regarding any potential relationship between asbestos and colon cancer is not dispositive by itself because it does not, standing alone, speak to the facts of the Veteran's case.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314, 217 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not constitute competent evidence).

The Board finds that just because many of the cited studies have found "suggestive" evidence of a link between asbestos exposure and gastrointestinal cancers, to include colon cancer, this does not equate to a finding that it is less likely than not the Veteran's colon cancer is due to asbestos exposure.  Rather, the cited studies have demonstrated some relationship, and the opinions of the medical professionals of record have taken into account the results of pertinent medical literature, as well as other risk factors applicable to the Veteran's individual circumstances.  Accordingly, the Board finds that the April 2012 private medical opinion is just as probative as the collective May 2015, October 2015, and October 2016 VA opinions and that the evidence of record is at least in equipoise.  

Given the totality of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of colorectal cancer, due to asbestos exposure, are met.


ORDER

Service connection for residuals of colorectal cancer is granted.





REMAND

In a July 2013 decision, the Board denied, among other things, entitlement to service connection for GERD and service connection for residuals of colorectal cancer.  In a September 2014 Joint Motion for Partial Remand, the Court vacated and remanded those claims for a number of reasons.

With regard to the Veteran's claim for service connection for GERD, in its September 2014 Joint Motion for Partial Remand, the parties determined that the September 2012 VA examination was inadequate.  Specifically, the Court found that although the examiner noted in the examination report that the Veteran had complained of heartburn in service and had taken antacids in his 20s and 30s, the examiner failed to consider this lay evidence when providing a negative opinion and only discussed how the Veteran's in-service complaints of abdominal pain were not indicative of a clinical presentation of GERD.

Although the Board regrets the further delay, it finds an additional remand is required.

First, the Board's January 2015 remand directives specifically instructed the RO to attempt to obtain the Veteran's outstanding treatment records from Dr. C. R. for treatment rendered from 1999 through 2004.  The RO requested these records once on March 2015 and that same month received some medical records; however, these records are dated 2007 to 2014.  While this case is in remand status, the RO must once again attempt to obtain all outstanding records from Dr. C. R., dating back to 1999.  However, the Veteran is reminded that the duty to assist is not a one way street and that he is ultimately responsible for obtaining these records and submitting them to VA himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Second, the October 2016 medical opinion regarding GERD fails to discuss the Veteran's competent lay statements that he experienced abdominal discomfort during service.  The August 2016 remand directives specifically required that the clinician providing the opinion discuss the Veteran's reported in-service and post-service heartburn symptoms.  In providing a negative October 2016 opinion, the clinician actually discounted the Veteran's credible lay statements and stated that "[g]iven the absence of [service treatment record] documentation of GERD, or the verbal history of symptoms consistent with GERD while in service . . . a nexus cannot be established."  Based on the foregoing, a remand is required to obtain another medical opinion addressing the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to obtain all outstanding treatment records from Dr. C. R. from 1999 to the present.

Next, undertake appropriate development to obtain these outstanding medical records pertinent to the Veteran's claim.  All efforts to do so must be documented in the claims file.

The Veteran is reminded that if VA is unable to obtain these records that he is ultimately responsible for obtaining them and providing them to VA himself.

2.  Following completion of the above, obtain an addendum opinion from the author of the October 2016 opinion or, if he or she is not available, from another qualified medical professional.  Following reviewing the claims file, the medical professional is asked to provide the following opinion:

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's GERD began in or is etiologically related to service, to specifically include the Veteran's report of in-service heartburn symptoms, as discussed at the September 2012 VA esophageal conditions examination.

The medical professional is advised that the Veteran is competent to report his symptoms and history and that such reports must be specifically acknowledged and considered in formulating any opinions.  If the medical professional rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale for any opinion provided is requested.  If the medical professional is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


